¶22 Morgan, J.
(dissenting) — The United States Supreme Court has said that “so long as a parent adequately cares for his or her children (i.e., is fit), there will normally be no reason for the State to inject itself into the private realm of the family to further question the ability of that parent to make the best decisions concerning the rearing of that parent’s children.” Troxel v. Granville, 530 U.S. 57, 68-69, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000). The majority gives no reason to doubt the care Michael is providing for his children. Nor does it give any reason to doubt Michael’s *858fitness as a parent. It merely disagrees with Troxel and holds, in effect, that the trial court was a better decision-maker than Michael — notwithstanding, paradoxically, the “ill considered and disturbing” nature of the alleged blessing. Majority at 857.1 would not quarrel if the record really showed that Michael stipulated to the trial court’s order under CR 2A, but the record does not so show. Believing that we are obligated to follow Troxel, I respectfully dissent.
Review granted and case remanded to the Court of Appeals at 155 Wn.2d 1011 (2005).